Citation Nr: 0120557	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  01-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), to include entitlement 
to a total rating based on unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama.

The RO established service connection for PTSD by a rating 
decision dated in August 2000 and rated the PTSD as 50 
percent disabling, effective from June, 15, 1999, the date of 
receipt of the claim.  The veteran disagreed with this 
rating.  A claim placed in appellate status by disagreement 
with the original rating, as is the case herein at issue, 
remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations must be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

A Videoconference Hearing was held in May 2001, before the 
Board Member signing this document.  During the hearing the 
veteran offered new evidence for consideration.  This new 
evidence was forwarded to the Board with a waiver of the 
veteran's right to have this evidence initially considered by 
the RO.  A transcript of the hearing testimony is on file.

During this hearing, the veteran testified that his PTSD 
symptoms were "getting dramatically worse" and that he was 
no longer capable of holding a job.  He indicated that he had 
been unable to maintain substantially gainful employment 
since 1994.  In Roberson v. Principi, No. 00-7009 (Fed. Cir. 
May 29, 2001), the United States Court of Appeals for the 
Federal Circuit held that once a veteran submits evidence of 
a medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of 
unemployability, the VA must consider total disability based 
upon individual unemployability.  Thus, the Board has 
enlarged the issue to include this matter.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.

In this case, VA notes that the last VA psychiatric 
examination for disability evaluation purposes was in 
December 1999, prior to his award of service connection for 
PTSD.  In the interim, he has received treatment through VA 
for his PTSD and other physical and mental disorders.  
Accordingly, the Board finds that a current examination is 
indicated.  In addition, a social survey should be scheduled 
in order to obtain information to clarify the nature and 
sequence of events which may have affected the veteran's 
potential for employment.

A review of record indicates that the veteran is 
participating in a VA vocational rehabilitation program.  The 
VA vocational rehabilitation folder and counseling folder for 
the veteran should be obtained by the RO for association with 
the claims file.

In a rating decision dated in March 2001, the RO denied the 
veteran's claim for a temporary total rating based on a 
period of hospital treatment in excess of 21 days.  The RO 
noted that a hospital summary reflects that the veteran was 
at a VA facility from May 11, 2000, to August 11, 2000, and 
that the diagnoses listed at discharge consisted of 
depression, low back pain, and homelessness.  The RO denied a 
total rating based on hospitalization for this period on the 
grounds that hospitalization was not required for a service-
connected condition.  At the hearing in May 2001, the veteran 
asserted that the primary reason for his admission and stay 
at this VA facility from May to August 2000 was for 
depression and that the depression was a manifestation of his 
service-connected PTSD.  The Board construes the veteran's 
hearing testimony as a timely notice of disagreement as to 
this matter.  Accordingly, the Board is required to remand 
this issue to the RO for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the court; the 
Board should have remanded that issue to the RO, for issuance 
of a statement of the case.)

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for PTSD in the recent past.  
After securing any necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records from all 
sources identified by the veteran.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should provide the veteran with 
an application for increased compensation 
based on individual unemployability and 
request that he complete this form.  

3.  The RO should also obtain any Chapter 
31 vocational rehabilitation folder and 
counseling records for association with 
the veteran's claims file. Development 
undertaken with regard to the 
aforementioned must be documented for the 
record.

4.  A VA social and industrial survey 
should be conducted in order to determine 
the impact the veteran's PTSD has on his 
social and industrial adaptability.  The 
claims folder should be made available to 
the social worker in conjunction with the 
survey.  The history should include 
details regarding the veteran's 
educational and employment background and 
any other information needed to develop a 
complete picture of his employment 
prospects and the conditions which limit 
his employment opportunities.  The social 
worker should elicit data to clarify the 
nature and sequence of events which have 
a bearing on his employability.  Included 
should be information concerning his 
previous employment and his reasons for 
leaving his prior jobs.  The social 
worker should indicate his or her overall 
judgment as to whether the veteran is 
employable, and, if so, what jobs are 
realistically within his capabilities.

5.  The veteran should be afforded a 
psychiatric examination to determine the 
severity of his PTSD.  The examiner 
should determine the veteran's current 
psychiatric status and provide diagnoses 
for all current psychiatric pathology.  
All necessary tests and studies should be 
accomplished and all clinical 
manifestations reported in detail.  The 
claims folder should be made available to 
the examiner.  The examiner should report 
a multi-axial diagnosis identifying all 
current psychiatric disorders.  Symptoms 
attributable to PTSD should be 
differentiated from symptoms due to other 
psychiatric pathology.  The examiner 
should offer an opinion as to the effect 
the veteran's service-connected PTSD has 
on his ability to work.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8.  Thereafter, the RO must review the 
instant issue, to include consideration of 
the provisions of 38 C.F.R. §§ 4.16, 
3.321(b)(1).  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

9.  Unless the RO determines that the 
veteran is entitled to a total rating for 
the period of time when the veteran was 
at a VA facility from May to August 2000, 
or the veteran withdraws his notice of 
disagreement, the RO must furnish the 
veteran and his representative a 
statement of the case which addresses the 
issue of entitlement to a temporary total 
rating under 38 C.F.R.§ 4.29 based on 
this period of treatment.  The RO should 
also inform the veteran of his appellate 
rights with respect to this claim and of 
the time limit in which to file a 
substantive appeal.  If, and only if, the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

